Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Allowable Subject Matter
Claims 1- 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 neither Shokoples (US4205513A) nor Myers (US6006504A) disclose every single limitation as set forth, nor does the combination of Shokoples and Myers teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “a guide protrusion that extends through an opening in the guide body inwardly toward the bale forming chamber proximate an edge of the at least one belt” in combination with the other limitations of the claim. 

Claims 2 and 9 are allowed because they depend from claim 1.

Regarding claim 10 neither Shokoples (US4205513A) nor Myers (US6006504A) disclose every single limitation as set forth, nor does the combination of Shokoples and Myers teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “a guide body including a belt- or wrap material-contacting guide surface and a guide with a guide protrusion that extends through an opening in the guide body inwardly toward the bale forming chamber proximate an edge of the at least one belt” in combination with the other limitations of the claim. 

Claims 11-17 are allowed because they depend from claim 1.

Regarding claim 18 neither Shokoples (US4205513A) nor Myers (US6006504A) disclose every single limitation as set forth, nor does the combination of Shokoples and Myers teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “a guide body having a belt- or wrap material-contacting guide surface positioned proximate the respective adjacent belts of the plurality of belts opposite the bale forming chamber, the guide protrusion extends through an opening in the guide body a distance above the guide surface” in combination with the other limitations of the claim. 

Claims 19 and 20 are allowed because they depend from claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725